Citation Nr: 0124531	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of a low back injury.  

The veteran provided oral testimony at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in August 2001, a transcript of 
which is associated with the claims folder.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a low back injury when it issued an unappealed 
rating decision in March 1997. 

2.  The evidence submitted since the March 1997 rating is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1997 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a low back injury is not new and material, and 
the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the March 1997 
rating decision wherein the RO denied entitlement to service 
connection for residuals of a low back injury is reported in 
pertinent part below:

The service records show that the veteran was admitted to a 
military hospital in July 1952 for evaluation of back pain 
subsequent to a motor vehicle accident.  He was treated with 
a series of exercises as well as hyperextension casting.  He 
was discharged with no physical findings and no subjective 
complaints.  He was briefly hospitalized again for back 
problems in 1953.  The October 1954 separation examination 
revealed no abnormalities. 

Associated with the claims file are private medical records 
dated in June 1979, which show that the veteran reported a 
medical history of low back pain "a few months ago".  He 
stated that he had been diagnosed with degenerative disc 
disease by his treating chiropractor.  The diagnosis was 
sciatica, marked tenderness with spasm of the paravertebral 
and paraspinous muscle groups at the L5 and S1.  

The evidence associated with the claims subsequent to the 
March 1997 rating decision wherein the RO denied entitlement 
to service connection for residuals of a back injury is 
reported in pertinent part below.

Associated with the claims file are VA clinical records dated 
from March to June 2000.  In March the veteran was seen 
primarily for his follow-up for postoperative heart surgery, 
but his chief complaint was low back pain.  He related some 
symptoms that were suggestive of sciatic nerve involvement.  
The examiner opined that his increase in symptoms and 
limitation to activity was likely due to the further 
deterioration of his spine and possibly hips.  

In May, he was seen in the orthopedic clinic, wherein he 
reported a history of low back pain radiating down the 
lateral aspect of his left leg since 1996.  A magnetic disc 
image revealed multiple disc bulges, especially L3-4.  In 
June 2000 he presented for his follow-up post catheterization 
wearing a back brace.  He reported that his back pain had 
markedly decreased with the brace.  

Associated with the claims file are the results of a computer 
tomography (CT) and myelogram of the lumbar spine conducted 
in January 2001.  The CT scan revealed multi-level 
degenerative changes of the lumbar spine, especially at L3-4 
where a far lateral disc protrusion narrows the left L3 nerve 
root foramen and probably compressed the left L3 nerve root.  
The myelogram revealed minor degenerative changes of the 
lumbar spine without high-grade spinal stenosis nor focal 
nerve root compression.  

The veteran was accorded a VA spine examination in February 
2001.  It was noted that the service medical records and 
claims file were available and reviewed prior to evaluation.  
The diagnoses were history of lumbar spine, resolved and 
degenerative disc disease with spondylosis of the lumbar 
spine and left lumbar radicular pain.  

The examiner opined that based on the medical records 
provided and history provided by the veteran, it was as least 
likely as not that his current back disability was not 
related to the self-limiting soft tissue phenomenon noted in 
service.  He further opined that this was supported by the 
long period of symptom free behavior between 1954 to 1996.   

In August 2001 a video conference hearing before the 
undersigned Member of the Board was conducted.  The veteran 
stated that prior to service he was in good health.  During 
service he sustained several injuries to his back.  He was 
hospitalized for six to eight weeks for one such injury.  He 
was asymptomatic upon discharge from service.  He experienced 
problems with his back within six months to a year following 
his separation from service, averaging two to three times a 
year.  He discussed his inservice back injury with his VA 
cardiologist who reportedly reviewed his X-ray reports.  He 
testified that she had told him that it appeared that his 
current back problem was related to service.  His last visit 
with his cardiologist was approximately four to eight months 
prior to his hearing.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir. 1998).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(Supp. 2001).


Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The new regulations contain an amendment of the definition of 
new and material evidence and rules prescribing certain VA 
duties in the context of an attempt to reopen a finally 
decided claim.  However, these changes specifically apply 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii)).  As this 
claim to reopen was already pending on the effective date of 
the new regulations, and as the new regulations expressly 
apply only to newly-filed claims, this appeal will be decided 
under the previous version of the regulations, as set forth 
above.

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A(b)) (West Supp. 2001); see 
also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this regard, the Board notes that during the veteran's 
hearing, he reported conflicting time periods relative to VA 
treatment.  The record shows that the RO on previous 
occasions, including in connection with the current appeal, 
has requested the veteran's treatment reports from the local 
VA hospital.  These records appear to be complete and address 
his complaints of low back pain and specifically reference 
dates of onset of pain, etc.  

The veteran has referred to more recent VA medical records 
approximately four to six months prior to his video 
conference hearing in August 2001.  The Board finds that such 
records would not be helpful in substantiating his claim as 
they would merely reflect treatment for any back 
symptomatology.  As noted above, the RO has already requested 
and associated with the claims file the veteran's VA 
treatment reports, and more recent records of possible 
treatment of his back would not tend to substantiate his 
claim, or address the issue for appellate review.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the issue on appeal, and has done so.  The RO also considered 
the veteran's claim under the new law referable to the duty 
to assist him as mandated by the VCAA.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard the Board notes that the 
veteran was notified of the change in law in the Statement of 
the Case issued in May 2001.


New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for residuals of a low back injury, which the RO finally 
denied in March 1997.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. App. 
523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence of record.

The evidence at the time of the ROs March 1997 decision 
showed that the veteran suffered a lumbar strain in service 
that resolved with no residual pathology.  

As was stated above, the RO denied entitlement to service 
connection for residuals of a low back injury in March 1997, 
and this decision was not appealed and became final.  
Therefore, the Board must consider whether new and material 
evidence has been submitted since the March 1997 rating 
determination.

The evidence added to the record since the March 1997 
decision includes a VA examination report, a VA CT scan and 
myelogram reports, and a transcript of hearing testimony.

The Board notes that the RO requested a VA examination in 
2001 in order to obtain a medical opinion as to whether any 
current back disorder was related to an inservice injury.  
The medical examiner, who reviewed the veteran's claims file, 
found that the lumbar strain sustained during service had 
resolved.  He opined that it was at least as likely as not 
that the veteran's current back disorder was not related to 
the soft tissue phenomenon noted in service.  This evidence 
is not in favor of the veteran's claim, and as such, cannot 
be considered new and material evidence.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does 
not "trigger a reopening"). 

The veteran testified that his VA cardiologist expressed an 
opinion that his current back disorder was related to 
service.  It is pointed out that a lay person's statement 
about what a physician told him or her, cannot constitute 
medical evidence of etiology or nexus.  

The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it is through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence. Robinette v. Brown, 8 Vet. App. 77 (1995).  

Moreover, even if such opinion were rendered, the Court has 
held that the weight of a medical opinion is diminished where 
that opinion is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
If such opinion were rendered by the veteran's VA 
cardiologist, it is clear that there no examination was 
conducted nor has such been alleged in this regard, nor does 
it appear that the basis for such opinion was stated and none 
is alleged in this regard.

The testimony provided by the veteran reporting continuous 
back symptomatology since service is new, in that it had not 
been previously submitted.  While such evidence is new, it is 
not material because the statements of a layperson, while 
competent to provide evidence of observable symptomatology, 
lack the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  

In this case, the veteran's opinion linking his disability to 
service or his reported continuity of symptomatology is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997) (competent medical evidence is 
required to provide a relationship between a current 
disability and continuous symptomatology); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).

In addition, as the Board noted earlier, the VA examiner who 
reviewed the veteran's claims file discounted any 
relationship between a current back disorder and the 
veteran's period of service.  

The VA examiner referenced the great gap in the medical 
record of low back symptomatology reported in service and the 
post service documentation of low back symptomatology 
reported in 1996.  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that a lay person is not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

The VA CT scan and myelogram reports constitute new evidence, 
but the evidence is not material because it does not bear 
directly and substantially on whether the veteran incurred a 
chronic low back disability during active service.  
Additionally, such evidence is lacking a competent medical 
opinion linking a chronic low back disability to service.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for residuals of a low 
back injury, and the Board's analysis must end here.  38 
C.F.R. § 3.156; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a low back injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

